Case 1:19-cv-04570-JPH-DLP Document 45 Filed 06/22/20 Page 1 of 7 PageID #: 504




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

DEMAJIO J ELLIS,                                       )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )        No. 1:19-cv-04570-JPH-DLP
                                                       )
DR. PAUL TALBOT, et al.                                )
                                                       )
                              Defendants.              )


                  Order Denying Plaintiff's Motion for Preliminary Injunction

        In this civil rights action, plaintiff Demajio Ellis alleges the defendants have been

 deliberately indifferent to his serious medical needs, asserting that they have rendered inadequate

 medical care to address a variety of symptoms including chest pains, difficulty breathing, fainting

 episodes, irregular heartbeats, and dizziness.

        Before the Court is Mr. Ellis's motion for preliminary injunction in which he requests that

 the Court order the defendants to refer him to a qualified specialist and carry out a treatment plan

 recommended by the specialist. For the following reasons, Mr. Ellis's motion, dkt. [3], is denied.

                                I. Preliminary Injunction Standard

         "A preliminary injunction is an extraordinary equitable remedy that is available only when

 the movant shows clear need." Turnell v. Centimark Corp., 796 F.3d 656, 661 (7th Cir. 2015). "To

 survive the threshold phase, a party seeking a preliminary injunction must satisfy three

 requirements." Valencia v. City of Springfield, Illinois, 883 F.3d 959, 966 (7th Cir. 2018) (internal

 quotations omitted)). It must show that: (1) "absent a preliminary injunction, it will suffer

 irreparable harm in the interim period prior to final resolution of its claims"; (2) "traditional legal

 remedies would be inadequate"; and (3) "its claim has some likelihood of succeeding on the

                                                   1
Case 1:19-cv-04570-JPH-DLP Document 45 Filed 06/22/20 Page 2 of 7 PageID #: 505




 merits." Id. Only if the moving party meets these threshold requirements does the court then

 proceed to the balancing phase of the analysis. Id. In the balancing phase, "the court weighs the

 irreparable harm that the moving party would endure without the protection of the preliminary

 injunction against any irreparable harm the nonmoving party would suffer if the court were to grant

 the requested relief." Id.

                                            II.     Discussion

          In this action, Mr. Ellis alleges that the defendants have failed to provide timely and

 adequate medical care for what he believes are serious chronic conditions. Mr. Ellis alleges he

 suffers from "sever[e] chest pains, breathing problems, including shortness of breath,

 unconsciousness, 'asthma and heart attacks,' heart problems, sinus infection, and sever[e]

 headaches." Dkt. 23 at 1. Mr. Ellis acknowledges he has been diagnosed and treated for his asthma

 but believes the defendants are ignoring a heart condition.

          Mr. Ellis first began complaining of chest pain and breathing problems in February 2019.

 Dkt. 41-1 at 3–4. Testing revealed Mr. Ellis has asthma, so on April 2, 2019, Dr. Talbot prescribed

 medication to treat and control it. Id. at 9-11.

          Mr. Ellis had several other appointments in April 2019 where he complained about

 perceived lung and heart problems. Id. at 14–25. Each time, the nurse or doctor conducted

 assessments which showed his heart and lungs were functioning normally. Id. At an appointment

 on April 30, 2019, Dr. Talbot told Mr. Ellis that his discomfort was related to his asthma. Id. at 25.

          In May 2019, a nurse ordered an electrocardiogram ("EKG") which returned normal. Id. at

 28–30.

          Between June 5 and June 11, 2019, Mr. Ellis was seen daily by medical staff due to his

 belief that he was suffering from heart and lung failure. Id. at 30–35. He displayed no symptoms



                                                     2
Case 1:19-cv-04570-JPH-DLP Document 45 Filed 06/22/20 Page 3 of 7 PageID #: 506




 consistent with his complaints. Id. Nursing staff tried to review Mr. Ellis's medical history with

 him, but he refused to listen because he believed they were "intentionally keeping him from proper

 health care." Id. at 34. A nurse referred him to be seen by mental health staff. Id. at 33.

        Mr. Ellis was diagnosed with anxiety. Id. at 37. At an appointment on July 15, 2019,

 Mr. Ellis complained that he had passed out due to other inmates smoking. Id. at 36. Dr. Talbot

 noted his heart and lungs were functioning normally and counseled him on how to manage his

 anxiety. Id. at 36–37.

        Between July 25 and October 4, 2019, Mr. Ellis saw medical staff ten times with complaints

 of chest pain and breathing problem. However, he showed no signs or symptoms consistent with

 heart or lung problems at any of those visits. Id. at 42–66.

        On November 5, 2019, Dr. Talbot ordered a chest x-ray, which did not show anything

 wrong with Mr. Ellis's lungs or heart. Id. at 75–76, 81.

        Mr. Ellis also received a neurological examination on March 3, 2020, which returned

 normal results. Dkt. 39-1 at 11.

        Another EKG taken on March 27, 2020, also showed normal results. Dkt. 39-1 at 19.

        Since February 2019, Mr. Ellis has seen medical staff at least 36 times regarding reported

 heart and lung problems. Every test has come back normal. Dkt. 41-1 at 9, 25–30, 67; dkt. 42-2 at

 1–3. Mr. Ellis has not displayed symptoms consistent with a heart attack and has always been able

 to walk to and from his appointments without assistance. Id. Medical staff have diagnosed

 Mr. Ellis with persistent asthma and have counseled him that his discomfort is related to his

 asthma. Id. at 25. Mr. Ellis uses an inhaler daily but has not needed early refills. Dkt. 39-1 at ¶ 3.

 Further, Mr. Ellis has complained of sinus infections, but medical staff have not diagnosed him




                                                   3
Case 1:19-cv-04570-JPH-DLP Document 45 Filed 06/22/20 Page 4 of 7 PageID #: 507




 with sinus infections. Dkt. 41-1 at 86. Dr. Talbot advised him that his sinus-related symptoms were

 caused by nasal polyposis. Dkt. 41-1 at 86.

        With respect to his chest pain, Mr. Ellis told medical staff that he did not trust the EKG

 results because the machine was old. Dkt. 41-1 at 67. However, there is no evidence that the EKG

 machine used at PCF is out of order.

        As explained below, Mr. Ellis has failed to establish his right to injunctive relief. Mr. Ellis

 has not shown that he is likely to succeed on the merits of his claims, that he will suffer irreparable

 harm if immediate relief is not granted, and that his legal remedies are inadequate.

        1. Likelihood of Success on the Merits

          The defendants argue that Mr. Ellis is not entitled to a preliminary injunction because he

 has not shown a likelihood of success on the merits of his claim. Mr. Ellis's claim is brought

 pursuant to 42 U.S.C. § 1983. To state a valid Eighth Amendment claim for inadequate medical

 care, Mr. Ellis must "allege acts or omissions sufficiently harmful to evidence deliberate

 indifference to serious medical needs." Estelle v. Gamble, 429 U.S. 97, 106 (1976). A deliberate

 indifference claim is comprised of two elements: one objective and one subjective. McGee v.

 Adams, 721 F.3d 474, 480 (7th Cir. 2013). For the objective element, Mr. Ellis must show that he

 had a serious medical condition. Id. For the subjective element, he must show that the defendants

 were aware of his serious medical need and were deliberately indifferent to it. Id. To demonstrate

 deliberate indifference to a serious medical need, a plaintiff must show that medical decisions were

 "such a substantial departure from accepted professional judgment, practice, or standards, as to

 demonstrate that [they] ... did not base the decision[s] on such a judgment." Proctor v. Sood, 863

 F.3d 563, 568 (7th Cir. 2017).




                                                   4
Case 1:19-cv-04570-JPH-DLP Document 45 Filed 06/22/20 Page 5 of 7 PageID #: 508




        The medical defendants dispute whether Mr. Ellis's asthma constitutes a serious need. Dkt.

 39 at 5. However, even assuming that Mr. Ellis's symptoms indicate a serious medical need, he

 has not shown that the defendants have been deliberately indifferent.

        Mr. Ellis wants to be seen by an outside specialist for further diagnostic testing. But

 "[u]nder the Eighth Amendment, [the plaintiff] is not entitled to demand specific care. [H]e is not

 entitled to the best care possible. [H]e is entitled to reasonable measures to meet a substantial risk

 of serious harm to [him]." Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997).

        Here, the defendants have taken measures to meet a substantial risk of serious harm to

 Mr. Ellis's health. Specifically, the defendants are actively treating Mr. Ellis's asthma with

 medications they consider appropriate. Mr. Ellis alleges that he has serious lung and heart

 conditions, but over the dozens of medical visits within the past year, medical staff have evaluated

 Mr. Ellis and conducted diagnostic tests, including multiple EKGs and an x-ray, and have found

 nothing wrong with his heart or lungs (besides his asthma).

        Because the defendants are aware of and monitoring Mr. Ellis's asthma and have repeatedly

 conducted testing to ensure he has no underlying heart or other serious condition, he has not shown

 that he is likely to succeed on the merits of the claim by showing the defendants are consciously

 disregarding his chronic medical conditions. "Less efficacious treatment—chosen without the

 exercise of professional judgment—can constitute deliberate indifference, but [Mr. Ellis has] failed

 to present evidence that his treatment departed from accepted medical judgment, practice, or

 standards." Proctor v. Sood, 863 F.3d 563, 568 (7th Cir. 2017) (internal citations omitted). "The

 decision whether further diagnostic testing was necessary . . . is 'a classic example of a matter for

 medical judgment.'" Id. (quoting Estelle v. Gamble, 429 U.S. 97, 107 (1976)).




                                                   5
Case 1:19-cv-04570-JPH-DLP Document 45 Filed 06/22/20 Page 6 of 7 PageID #: 509




          In his reply, Mr. Ellis argues that a heart attack may not show up on an EKG, therefore

 he should receive other tests. Dkt. 44 at 1–2. But the medical staff have done other assessments

 and tests, including a chest x-ray, on Mr. Ellis and have all concluded that he has not displayed

 any symptoms consistent with a heart condition. Mr. Ellis has not produced any evidence that the

 defendants have not made decisions based on medical judgment or that a referral to an outside

 specialist is warranted.

                2. Irreparable Harm

        "[H]arm is considered irreparable if it cannot be prevented or fully rectified by the final

 judgment after trial." Whitaker By Whitaker v. Kenosha Unified School District No. 1 Board of

 Education, 858 F.3d 1034, 1045 (7th Cir. 2017) (internal citations omitted). Mr. Ellis has failed to

 establish that he is at risk of suffering irreparable harm if his injunctive relief is not granted. His

 asthma is being treated with medication. Despite Mr. Ellis's complaints of chest pains, neither the

 doctors nor nurses have observed any signs of distress consistent with a heart condition.

               3. Inadequate Legal Remedies:

          "The moving party must also demonstrate that he has no adequate remedy at law should

 the preliminary injunction not issue." Whitaker, 858 F.3d at 1046. "This does not require that he

 demonstrate that the remedy be wholly ineffectual." Id. (citing Foodcomm Int'l v. Barry, 328 F.3d

 300, 304 (7th Cir. 2003)). "Rather, he must demonstrate that any award would be seriously

 deficient as compared to the harm suffered." Id. (quoting Foodcomm, 328 F.3d at 304). For the

 same reasons Mr. Ellis has failed to show irreparable harm, he has also failed to show that available

 legal remedies are inadequate.




                                                   6
Case 1:19-cv-04570-JPH-DLP Document 45 Filed 06/22/20 Page 7 of 7 PageID #: 510




                                           IV. Conclusion

        Because Mr. Ellis did not show, as a threshold matter, that he is entitled to a preliminary

 injunction, the Court will not move to the balancing phase. Mr. Ellis's motion for preliminary

 injunction, dkt. [3], is denied, and his motion for an emergency hearing, dkt. [13], is denied as

 unnecessary.

 SO ORDERED.

Date: 6/22/2020




 Distribution:

 DEMAJIO J ELLIS
 166596
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Benjamin C. Ellis
 INDIANA ATTORNEY GENERAL
 Benjamin.Ellis@atg.in.gov

 Zachary Robert Griffin
 INDIANA ATTORNEY GENERAL
 zachary.griffin@atg.in.gov

 Jarod Zimmerman
 KATZ KORIN CUNNINGHAM, P.C.
 jzimmerman@kkclegal.com




                                                 7
